DETAILED ACTION

Status of Application, Amendments and/or Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The preliminary amendment of 6/22/21 has been entered in full. Claims 2-22 are canceled. Claim 1 is pending.

Claim Rejections
Claim Rejections - 35 USC § 112, enablement
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.-The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for:
A method for treating aortic valve stenosis in a subject, the method comprising administering to the subject a therapeutically effective amount of at least one hedgehog pathway inhibitor,
does not reasonably provide enablement for:
A method for treating valvular heart disease in a subject, the method comprising administering to the subject a therapeutically effective amount of at least one hedgehog pathway inhibitor.
The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
The factors considered when determining if the disclosure satisfies the enablement requirement and whether any necessary experimentation is “undue” include, but are not limited to: 1) nature of the invention, 2) state of the prior art, 3) relative skill of those in the art, 4) level of predictability in the art, 5) existence of working examples, 6) breadth of claims, 7) amount of direction or guidance by the inventor, and 8) quantity of experimentation needed to make or use the invention. In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988).
	The nature of the invention of the claims is a method with the intended goal of treating a valvular heart disease (VHD) in a patient, achieved by administering a hedgehog pathway inhibitor (HPI). The claims are genus claims because they are directed to a method of treating a genus of types of VHD, including stenosis of other valves (mitral, pulmonary and tricuspid), regurgitation of each of the valve types, calcification of each valve type, and heart murmur associated with dysfunctional valves.
Treatment of a VHD with an HPI, for example the compound BMS-833923, was not appreciated by the prior art. Therefore, the instant specification must provide the skilled artisan with sufficient guidance in order to enable use of the claimed invention for treatment of VHD. The working examples in the specification are limited with regard to the scope of VHD encompassed by the claims. The specification reports that expression of the gene GLI1 was higher in patients with AVS (¶ 55-56; Figures 1 and 2). The specification further reports that artificial activation of smoothened in a mouse model produces stenosis of aortic valves (¶ 57-59 Figures 3-9). The specification concludes that these results show that the hedgehog signaling pathway plays a role in AVS, such that inhibitors of the pathway could be used to treat said stenosis. It is acknowledged that these results provide evidence supporting the predictability of the claimed method of treatment with respect to AVS.
However, these results are limited to AVS and do not correspond in scope to the genus of VHD. The relevant prior art (Boudoulas et al, 2013. Cardiology.126:139–152; cited on the 11/10/21 IDS) teaches that VHD "is a generic term that includes several etiologic entities with different pathophysiologic mechanisms, presentations and natural histories" (pg 139) and that isolated disease of aortic, mitral, tricuspid or pulmonary valve have different etiologies; see Tables 2 and 3. Boudoulas further teaches that "[w]hen mitral and tricuspid regurgitation are present, cardiomyopathy or, less often, connective tissue disorders are most commonly the underlying causes" (pg 150). Thus, at the time of claimed priority date, the skilled artisan would not have been able to predict whether or not a treatment applicable to AVS would be able to treat isolated disease of the other valves; i.e., without co-occurring AVS. While the specification suggests that other VHDs can be treated, the outline of an experiment to perform is not sufficient guidance to the skilled artisan to practice a predictable method of treatment; instead it outlines the experimentation that needs to be conducted to determine whether the claimed method of treatment will work. Such experimentation is undue because even after it is conducted it may fail to provide the practitioner with a usable method of treatment (i.e., it may fail to show any positive results). 
	It is acknowledged that the level of skill of those in the art is high, but it is not predictable from the limited teachings of the prior art and specification whether the claimed method would work to treat the full scope of encompassed VHD. Due to the large quantity of experimentation necessary to determine if a hedgehog pathway inhibitor could be used to treat the full scope of VHD encompassed by the claims, the lack of direction/guidance presented in the specification regarding same, lack of working examples and the teachings of the prior art and the complex nature of the invention, undue experimentation would be required of the skilled artisan to use the claimed invention. 

Claim Rejections - 35 USC § 112(a), written description
Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
In making a determination of whether the application complies with the written description requirement of 35 U.S.C. 112(a), it is necessary to understand what Applicants are claiming and what Applicants have possession of. 
Claim 1 is a method with the intended use of treating a valvular heart disease (VHD) in a subject. The method achieves this goal with a single step of administration of at least one hedgehog pathway inhibitor (HPI). The "hedgehog pathway" is an intracellular signaling pathway, and the specification teaches that "[Hedgehog] signaling has been implicated in regulation of differentiation, proliferation, tissue polarity, stem cell population and carcinogenesis" (¶ 53, published application) and that molecules of the pathway "include three Hh homologue ligands (i.e., Sonic hedgehog (Shh), Indian hedgehog (Ihh), and Desert hedgehog (Dhh)), two receptors (i.e., PTCH1 and PTCH2), the key signal transducer smoothened (SMO), and three transcription factors (i.e., GLI1, GLI2, and GLI3)" (¶ 53). The specification further describes the action of the pathway, with the binding of an extracellular hedgehog ligand to a membrane-bound patched receptor relieving inhibition of smoothened, which leads to activation of the transcription factors (¶ 53).
The specification does not provide a limiting definition of the term HPI, instead only providing examples of such at ¶ 48, including vismodegib, sonidegib, BMS-833923, TAK-441, glasdegib, taladegib, saridegib, arsenic trioxide, PF-5274857, MRT-92, GANT-58, GANT-61, RU-SKI 43, sonic hedgehog (Shh) monoclonal antibody 5E1, itraconazole, and robotnikinin. The specification further teaches that the compounds vismodegib, sonidegib, BMS-833923, TAK-441, glasdegib, taladegib, saridegib, PF-5274857 and MRT-92 are antagonists of Hedgehog pathway member Smoothened (SMO); arsenic trioxide, GANT-58 and GANT-61 are antagonists of pathway member GLI; and RU-SKI and the 5E1 are SHH inhibitors (¶ 62). 
Thus, the claims recite the use of a genus of hedgehog pathway inhibitors that are defined solely by their functionality; i.e., inhibiting the hedgehog pathway or antagonizing SMO. The term "inhibitor" encompasses a variety of structures including small organic molecules, such BMS-883923; antibodies such the anti-Shh 5E1 antibody; inorganic compounds such as arsenic trioxide; proteins, nucleic acids, lipids, carbohydrates and more. Thus, the "hedgehog pathway inhibitors" to be used in the claim method of treatment are directed to a genus of compounds defined solely by functionality (inhibition of the hedgehog signaling pathway) without requiring any particular structure. While the claims are directed to a method of use of a product rather than a product per se, practicing said method of use requires a written description of the product to be used (see MPEP 2163; Univ. of Rochester v G.D. Searle & Co (2004)).
In support of the genus of inhibitors to be used in the claimed, the specification provides the list of HPIs cited above that were known in the prior art. However, these inhibitors do not all function in the same manner. As indicated in the specification (¶ 62), ten of the antagonists are small organic molecules that are SMO inhibitors. Inhibitors of Gli1 and Gli2 include two small organic molecules and the inorganic arsenic trioxide. Inhibitors of Sonic hedgehog itself include the antibody and one small organic molecule. It is acknowledged that these antagonists were known in the prior art, but these limited disclosures only provide a description of each particular compound, and do not correspond to the vast scope of molecules encompassed by the term "hedgehog pathway inhibitors".
With respect to antibody inhibitors of the pathway, such encompasses antibodies that inhibit various Hedgehog pathway members, including Sonic hedgehog, SMO, Gli1, Gli2, patched-1 or patched-2. The Federal Circuit in Amgen v. Sanofi, 872 F.3d 1367 (Fed. Circ. 2017) held that a claim directed to an antibody requires written description of the antibody itself rather than being satisfied solely by a written description of the antigen to which it binds (the so-called "newly characterized antigen" test). Thus, a description of the target protein (e.g. SMO) itself is not sufficient to provide a written description of the genus of antibodies that specifically bind to said target. Thus, in the instant case the specification must provide a written description of the structure of the antibody inhibitors of Shh, SMO, Gli1, Gli2, patched-1 or patched-2 to be used in the claimed method. However, the instant application only provides the structure of a single antibody, the anti-Shh antibody 5E1, which was well known in the prior art. No other specific antibody structures are provided. For example, the specification fails to provide a written description for the structure (i.e., the CDR sequences) of any anti-SMO antibody encompassed by the claims. 
The recited functional limitation (inhibition of the hedgehog) is not sufficient to define the genus because it is only an indication of what the HPI does, rather than what structure can be used and provide said functionality. The specification fails to disclose relevant identifying characteristics sufficient to describe the claimed invention in such full, clear, concise, and exact terms that a skilled artisan would recognize applicant was in possession of the claimed invention.
MPEP 2163 provides guidance for complying with the written description requirement of 35 U.S.C. 112(a) that the “specification shall contain a written description of the invention…”; this requirement is separate and distinct from the enablement requirement (Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1355 (Fed. Cir. 2010)). Written description for a claimed genus may be satisfied through sufficient description of a relevant number of species. This is dependent on whether one of skill in the art would recognize necessary common attributes or features possessed by the members of the genus. Generally, in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus. Written description for a claimed genus can also be satisfied when relevant identifying characteristics are disclosed. Per MPEP 2163, “[d]etermine whether the specification discloses other relevant identifying characteristics sufficient to describe the claimed invention in such full, clear, concise, and exact terms that a skilled artisan would recognize applicant was in possession of the claimed invention. For example, if the art has established a strong correlation between structure and function, one skilled in the art would be able to predict with a reasonable degree of confidence the structure of the claimed invention from a recitation of its function. Thus, the written description requirement may be satisfied through disclosure of function and minimal structure when there is a well-established correlation between structure and function.” However, claiming by function does not necessarily satisfy the written description requirement. “[A] generic statement such as "vertebrate insulin cDNA" or "mammalian insulin cDNA," without more, is not an adequate written description of the genus because it does not distinguish the claimed genus from others, except by function. It does not specifically define any of the genes that fall within its definition. It does not define any structural features commonly possessed by members of the genus that distinguish them from others … A definition by function, as we have previously indicated, does not suffice to define the genus because it is only an indication of what the gene does, rather than what it is. It is only a definition of a useful result rather than a definition of what achieves that result” (Regents of the University of California v. Eli Lilly Co., 119 F.3d 1559 (Fed. Cir. 1997)). Also, “[w]hen a patent claims a genus using functional language to define a desired result, the specification must demonstrate that the applicant has made a generic invention that achieves the claimed result and do so by showing that the applicant has invented species sufficient to support a claim to the functionally-defined genus" (Capon v. Eshhar, 418 F.3d 1349 (Fed. Cir. 2005)), and “[A] sufficient description of a genus . . . requires the disclosure of either a representative number of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can 'visualize or recognize' the members of the genus” (AbbVie, 759 F.3d at 1297, reiterating Eli Lilly, 119 F.3d at 1568-69).
Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111 (Fed. Cir. 1991), clearly states “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed” (pg 1117). The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed” (pg 1116). As discussed above, the skilled artisan cannot envision the detailed chemical structure of the encompassed genus of hedgehog pathway inhibitors, and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation. Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolating it. The compound itself is required. See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016 (Fed. Cir. 1991). One cannot describe what one has not conceived. See Fiddes v. Baird, 30 USPQ2d 1481 at 1483 (BPAI 1993). In Fiddes, claims directed to mammalian FGFs were found to be unpatentable due to lack of written description for that broad class. The specification provided only the bovine sequence.
Therefore, only a method of the claims where in the hedgehog pathway inhibitor is vismodegib, sonidegib, BMS-833923, TAK-441, glasdegib, taladegib, saridegib, arsenic trioxide, PF-5274857, MRT-92, GANT-58, GANT-61, RU-SKI 43, sonic hedgehog (Shh) monoclonal antibody 5E1, itraconazole or robotnikinin, but not the full breadth of the claims meets the written description provision of 35 U.S.C. §112(a). Applicants are reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. §112 is severable from its enablement provision (pg 1115).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969). 
A timely filed terminal disclaimer (TD) in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A TD must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains TD forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer (eTD) may be filled out completely online using web-screens. An eTD that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTDs, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 11,154,541, issued 10/26/21, and which shares the same inventors with the instant application. Although the conflicting claims are not identical, they are not patentably distinct from each other for the following reasons.
The ‘541 patent issued from application 16/457,522, to which the instant application claims priority as a continuation.
Claim 1 of ‘541 is directed to a method of treating aortic valve stenosis (AVS) comprising administering to the subject a therapeutically effective amount of at least one hedgehog pathway inhibitors selected from a group including vismodegib, sonidegib, BMS-833923, TAK-441, glasdegib, taladegib, saridegib, arsenic trioxide, PF-5274857, MRT-92, GANT-58, GANT-61, RU-SKI 43, sonic hedgehog (Shh) monoclonal antibody 5E1, itraconazole or robotnikinin. This is a narrower embodiment of instant claim 1, which recites valvular heart disease in place of AVS, and hedgehog pathway inhibitor in place of the list of inhibitors. As such, claim 1 of ‘541 anticipates instant claim 1.

Conclusion
No claims are allowable.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY C HOWARD whose telephone number is (571)272-2877. The examiner can normally be reached on Monday - Friday 9 - 5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa Ford can be reached on 571-272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ZACHARY C HOWARD/Primary Examiner, Art Unit 1646